FIRST JUDICIAL DISTRICT
                                                     SIXTH DIVISION
                                                     DATE: May 6, 2011

No. 1-08-0194

THE PEOPLE OF THE STATE OF ILLINOIS,                 )     Appeal from the
                                                     )     Circuit Court of
             Plaintiff-Appellee,                           )     Cook County.
                                                     )
      v.                                             )     No. 06 CR 26796
                                                     )
TERRELL HAMMONDS,                                    )     Honorable
                                                     )     Marcus R. Salone,
             Defendant-Appellant.                    )     Judge Presiding


  JUSTICE ROBERT E. GORDON delivered the judgment of the court, with opinion.
 Justices Cahill and Joseph Gordon concurred in the judgment and opinion.

                                     OPINION

      On August 29, 2007, defendant Terrell Hammonds was convicted by a jury

of delivering a controlled substance (720 ILCS 570/401(d) (West 2006)). On

December 10, 2007, the trial court sentenced defendant to seven years’

imprisonment and denied defendant’s posttrial motion.

      On direct appeal, defendant sought a reversal of his conviction and a new

trial, due to five claimed errors. Defendant claimed that the trial court erred : (1)

by giving the third paragraph of Illinois Pattern Jury Instructions, Criminal, No.

17.05A (4th ed. 2000) (hereinafter IPI Criminal 4th), which specified that a drug

“delivery”did not require a transfer of money or consideration; (2) by allowing
No. 1-08-0194

police officers to testify, over defendant’s hearsay objection, about radio messages

received from other officers, who were also trial witnesses; (3) by failing to ask

potential jurors whether they understood and accepted certain principles of law

listed in Illinois Supreme Court Rule 431(b) (Ill. S. Ct. R. 431(b) (eff. May 1,

2007)); and (4) by refusing to rule, until after defendant testified, on defendant’s

motion in limine concerning the admissibility of defendant’s prior convictions for

impeachment purposes. Defendant also claimed that (5) prosecutorial misconduct

during the State’s rebuttal closing denied defendant a fair trial. In an opinion filed

February 11, 2010, we considered carefully each of defendant’s claimed errors and

found that a new trial was not warranted. People v. Hammonds, 399 Ill. App. 3d

927 (2010)

      In People v. Thompson, 238 Ill. 2d 598 (2010), the Illinois Supreme Court

addressed one of the issues raised by defendant, namely, how an appellate court

should review alleged violations of Supreme Court Rule 431(b). Ill. S. Ct. R.

431(b) (eff. May 1, 2007). In Thompson, the Hammonds decision was the only

appellate court case on this issue which was discussed and cited with approval.

Thompson, 238 Ill. 2d at 615-16.

      On January 26, 2011, in the exercise of its supervisory authority, our


                                          2
No. 1-08-0194

supreme court directed us to vacate our Hammonds decision, so that we could

reconsider our judgment in light of Thompson, to determine if a different result is

warranted. Thus, we subsequently vacated our prior Hammonds judgment.

      Having reviewed Thompson, as well as defendant’s other claims, we still

find that a new trial is not warranted.

                                  BACKGROUND

      Defendant’s two-day trial began with jury selection on August 28, 2007,

and culminated in a guilty verdict on August 29, 2007.

                                     I. Voir Dire

      Following the swearing in of the pool of potential jurors, the trial court

informed the venire of certain principles of law, namely: (1) that a defendant is

presumed innocent; (2) that he is not required to offer any evidence in his own

behalf; and (3) that he must be proved guilty beyond a reasonable doubt.

However, the trial court did not inform the potential jurors of a fourth principle of

law, namely, (4) that a defendant’s failure to testify in his own behalf cannot be

held against him. The trial court also failed to ask the prospective jurors whether

they understood and accepted these four principles of law.

      With respect to these principles of law, the trial court stated, in pertinent


                                          3
No. 1-08-0194

part:

              “Under the law, a defendant is presumed to be innocent of the

        charge against him. This presumption remains with him throughout

        every stage of the trial and during the deliberation on a verdict. It is

        not overcome from [sic] unless from all of the evidence in this you are

        convinced beyond a reasonable doubt that the defendant is guilty.

              The State has the burden of proving the guilt of the defendant

        beyond a reasonable doubt. And this burden remains on the State

        throughout the case. The defendant is not required to prove his

        innocence nor is he required to present any evidence on his own

        behalf. He may rely on the presumption of innocence. You are the

        judges of the facts in this case ***.”

The trial court did later inform the jury of all four principles of law during

the jury instructions after the close of evidence.

                                  II. Evidence at Trial

        After jury selection and opening statements, the State presented its

evidence. Defendant did not testify or call witnesses. On this appeal, defendant

did not claim that the evidence at trial was insufficient to convict him.


                                            4
No. 1-08-0194

Nonetheless, we will still describe in detail the State’s evidence at trial, since we

will need to decide whether this evidence was closely balanced, when we

consider the plain-error doctrine. (See section III(C) of this opinion.)

       At trial, the State called four witnesses in its case-in-chief. Three

witnesses were Chicago police officers, Marco DiFranco, Boonserm Srisuth, and

Detective William Smith, who were members of the undercover narcotics

investigation team that arrested defendant. The remaining witness was Paula

Bosco Szum, a chemist with the Illinois State Police crime laboratory, who

analyzed the evidence recovered after defendant’s arrest.

      The first officer to testify, Officer Srisuth, stated that he was part of a nine-

person narcotics investigation team. In the late morning of November 11, 2006,

he and other members of his team arrived in the neighborhood of Lamon Avenue

and Thomas Street in Chicago, Illinois. Srisuth explained that, when his team

anticipates making a controlled buy, the duties of the officers are divided among

an “enforcement officer, [a] surveillance officer and [a] buy officer.” On this

particular day, Srisuth was the buy officer, and thus he wore civilian clothes and

drove an unmarked vehicle. The second witness, Officer DiFranco, was the

surveillance officer, and Detective Smith, one of the enforcement officers, was


                                          5
No. 1-08-0194

the fourth witness to testify at trial.

       Officer Srisuth testified that he responded to a radio transmission from the

surveillance officer, Officer DiFranco. At that point in the testimony, defendant

objected on hearsay grounds. Over defendant’s hearsay objection, Srisuth

testified that he heard DiFranco state over the radio that “a male black wearing a

black skull cap, black jacket, black sweatpants with a white stripe and white gym

shoes *** was selling drugs” in the vicinity of 1057 North Lamon Avenue.

       Officer Srisuth testified that, at approximately 11:14 a.m., he drove

northbound on Lamon Avenue toward 105 North Lamon Avenue and observed

defendant, who was the only person present in the area matching DiFranco’s

description. Srisuth parked his unmarked vehicle on Lamon Avenue, and

defendant approached Srisuth’s passenger window. Srisuth asked defendant if he

had any “rocks,” which Srisuth testified was “street terminology for crack

cocaine.” Srisuth testified that defendant asked him how many he wanted, to

which Srisuth responded that he wanted only one. Srisuth testified that defendant

removed a small, green-tinted ziplock bag from his mouth. Srisuth testified that

the bag contained a white, rock-like substance. Defendant gave Srisuth the bag,

and Srisuth gave defendant a prerecorded $10 bill.


                                          6
No. 1-08-0194

      Officer Srisuth testified that, after the transaction was complete, he left the

area and radioed the other officers that “a positive narcotics transaction” had

occurred. He also provided the other officers with a physical description of

defendant, including defendant’s clothing and location. Srisuth testified that the

surveillance officer later instructed him to drive by the vicinity of 1031 North

Lamon. At that location, Srisuth observed defendant “being detained by the

enforcement officer” and Srisuth identified defendant as “the individual that sold

[Srisuth] the narcotics.”

      The State’s second witness was Officer DiFranco, the surveillance officer.

He testified that, at approximately 11:10 a.m. on November 11, 2006, he

established a surveillance position on North Lamon Avenue, where he had

observed defendant loitering on the corner. DiFranco explained that, as a

surveillance officer, it was his responsibility to “monitor” the location and to keep

the team informed. DiFranco testified that, on the day in question, he had

“converted [himself] into a utility worker” and that he was driving an undercover

vehicle. From his surveillance position, which was approximately “two-and-a-

half car lengths” from defendant, he observed an unknown male approach

defendant and hold a brief conversation with him. Defendant then pulled a small


                                          7
No. 1-08-0194

item from his mouth and gave it to the unknown male. DiFranco observed the

unknown male hand currency to defendant and leave the area. Based on his

experience, DiFranco suspected that a narcotics sale had just occurred.

       Officer DiFranco testified that he radioed the other officers on his team

and informed them of what he had observed. Specifically, DiFranco testified that

in his radio transmission, he described defendant as “a male black wearing a

black skull cap, a black jacket, black sweatpants with a white stripe, and white

gym shoes,” and he informed the team of defendant’s location. DiFranco testified

that, in response to this radio call, Officer Srisuth arrived in “less than a minute.”

DiFranco observed Srisuth approach in an unmarked vehicle, which Srisuth

“curbed” near 1057 Lamon Avenue. At that moment, DiFranco was positioned

approximately “two-and-a-half car lengths” behind Srisuth’s vehicle, and there

were no other vehicles between his vehicle and Srisuth’s vehicle. He testified

that nothing blocked his view of either Officer Srisuth or defendant.

      Officer DiFranco testified that, after Srisuth stopped his vehicle, DiFranco

observed defendant approach the passenger side of the undercover vehicle.

DiFranco observed defendant and Srisuth hold a brief conversation, after which

defendant retrieved a small item from his mouth and handed it to the buy officer.


                                          8
No. 1-08-0194

DiFranco testified that, during the exchange, a “late model Grand Am *** curbed

right in front of [DiFranco] and behind the [buy] officer.” DiFranco then

observed Srisuth’s vehicle drive away, and he informed his team by radio that a

narcotics transaction had occurred.

         Officer DiFranco testified that he “stayed in constant surveillance” of

defendant after Srisuth’s vehicle departed. Defendant next approached the

driver’s side of the white Grand Am. DiFranco observed defendant and the driver

of the

Grand Am hold a brief conversation, after which defendant pulled a small item

from his mouth and handed it to the driver. DiFranco testified that defendant

reached into his left pants pocket and “pulled out an unknown amount of United

States currency which he was holding.” Defendant was “flipping them back, and

he then pull[ed] out an unknown amount of denomination, USC [sic] currency,

and he tender[ed] it to the white male driver.” DiFranco testified that the driver

then handed defendant “an unknown amount” of United States currency and the

Grand Am departed.

         Officer DiFranco testifed that, after the Grand Am’s departure, defendant

started walking south on Lamon Avenue. DiFranco informed his team by radio of


                                           9
No. 1-08-0194

defendant’s location while maintaining constant surveillance of defendant.

DiFranco then observed the enforcement officers, Detective Smith and Officer

Pentimone, arrive and exit their vehicle. After the enforcement officers detained

defendant, DiFranco informed the rest of the team by radio of the detention.

DiFranco also instructed “the buy officer to drive around the immediate area” in

order “to see if that was the actual seller.” Officer DiFranco observed Officer

Srisuth drive by four or five minutes later, and DiFranco heard Srisuth inform the

team by radio that defendant was the person who had sold drugs to Srisuth.

Immediately after DiFranco testified about Srisuth’s radio confirmation, the

defense objected1 and the objection was overruled.

      Officer DiFranco testified that the enforcement officers arrested defendant

and conducted a search of defendant. DiFranco observed that the officers reached

into defendant’s left pants pocket and retrieved a bundle of United States

currency.      The State’s third witness was Paula Bosco Szum, a chemist with the

Illinois State Police crime laboratory. The chemist was qualified as an expert in


      1
          The trial court stated “overruled” immediately after defense counsel stated

“objection.” Thus, defense counsel did not state the basis for the objection.

However, we presume from the context of the record that the basis was hearsay.

                                           10
No. 1-08-0194

“the field of forensic chemistry and the analysis of narcotics” without objection

from the defense. She testified that she analyzed evidence recovered in the case at

bar2 and that the item tested positive for the presence of cocaine and weighed

one-tenth of a gram.

          The State’s fourth witness was Detective Smith, one of the enforcement

officers who participated in defendant’s arrest. Smith testified that, as an

enforcement officer in an undercover operation, he was dressed in civilian clothes

and drove an unmarked vehicle. Smith explained that, after the buy officer

completes a narcotics purchase, the enforcement officer is notified and provided

with a description of the seller. It is the role of the enforcement officer to detain

the seller and place him into custody.

      Detective Smith testified that, on November 11, 2006, he was working with

his partner, Officer Jerry Pentimone, when he received a radio transmission from

the buy officer, Officer Srisuth. At this point in the testimony, the defense made a

hearsay objection, which was overruled. Over the defense’s objection, Smith

testified to the contents of the radio transmission. Smith testified that Srisuth


      2
          This opinion omits descriptions of the chain of custody since the defense

raised no challenge to it, either at trial or on this appeal.

                                           11
No. 1-08-0194

stated that he had completed a controlled purchase of narcotics and that Srisuth

provided a description of the seller’s physical appearance and clothing.

      Detective Smith next testified that he received a radio transmission from

the surveillance officer, Officer DiFranco. The defense objected again on hearsay

grounds, and the objection was overruled. Detective Smith testified that, in the

radio transmission, DiFranco confirmed that the buy officer had completed a

transaction and DiFranco further stated that the seller had completed a second

transaction and had started to walk southbound on Lamon.

      Detective Smith testified that, after receiving a description by radio from

both the buy officer and the surveillance officer, he proceeded to the area of

North Lamon and observed a person matching this description. Officer

Pentimone, who was driving, stopped their vehicle. Both officers then exited and

approached. Detective Smith then announced that they were police officers, and

they detained defendant. After detaining defendant, Smith testified that he

received a radio transmission from the surveillance officer, Officer DiFranco. At

this point in the testimony, the defense objected,3 and the objection was


      3
          The witness had begun to answer the question when the defense counsel

stated “objection.” After the objection, the witness continued answering. Then the

                                         12
No. 1-08-0194

overruled. Smith then testified to the contents of the radio transmission, which

was a confirmation from DiFranco that they had detained the “right” individual.

      Detective Smith further testified that he observed the buy officer, Officer

Srisuth, drive by. Without defense objection, Smith testified that Srisuth radioed

“confirming that [they did] have the right gentleman stopped.” Smith’s partner,

Officer Pentimone, then performed a search of defendant and recovered $140 in

United States currency from defendant’s left front pants pocket. The money was

in “different denominations, twenties, tens, fives and some singles.” The officers

looked for, but did not recover, the prerecorded $10 bill that was used in the

undercover purchase. They also did not find any drugs present on defendant’s

person.

                               III. Jury Instructions

      After the detective’s testimony, the jury was excused from the courtroom

and the trial court held a conference on jury instructions. Defense counsel stated



trial court interrupted the witness’s answer to say “overruled,” and the witness

finished his answer. As a result, defense counsel did not have an opportunity to

state the basis for his objection; however, we presume from the context of the

record that the basis was hearsay.

                                        13
No. 1-08-0194

that there was only one jury instruction in dispute. The prosecutor requested the

first and third paragraphs of IPI Criminal 4th No. 17.05A, and the defense

objected.

      IPI Criminal 4th No. 17.05A provides in its entirety:

                   “17.05A Definition of Deliver

                   [1] The word ‘deliver’ means to transfer

             possession or to attempt to transfer possession.

                   [2] The word ‘deliver’ includes a constructive

             transfer of possession which occurs without an actual

             physical transfer. When the conduct or declarations of

             the person who has the right to exercise control over a

             thing is such as to effectively relinquish the right of

             control to another person so that the other person is then

             in constructive possession, there has been a delivery.

                   [3] A delivery may occur with or without the

             transfer or exchange of money, or with or without the

             transfer or exchange of other consideration.”

The prosecutor explained to the trial court that she did not ask for paragraph 2,


                                         14
No. 1-08-0194

“because this [was] not a constructive transfer situation.”

      In his objection, the defense relied on the committee note accompanying

the instruction. This note states that “[g]enerally” when “the delivery in question

was an actual physical transfer of possession, no definition of the term need be

given to the jury,” since “[t]he term, in this sense, is commonly understood by

[the jury].” IPI Criminal 4th No. 17.05A, Committee Note, at 308. However, the

note also stated that “[p]aragraph [3] may be given when the Court believes it

would help the jury understand the issue.” IPI Criminal 4th No. 17.05A,

Committee Note, at 308.

      Relying on the committee note, defense counsel explained her objection,

as follows:

                    “DEFENSE COUNSEL: If you look at the committee

              notes, your Honor, for 17.05A, it states that when an offense

              involves a delivery and the evidence indicates that the delivery

              in question was an actual, physical transfer of possession, no

              definition of the term may be given to the jury. The term in

              this sense is commonly understood by the layman. That would

              be the basis of our objection to the entire instruction.”


                                          15
No. 1-08-0194

After listening to defense counsel, the trial court then ruled in defendant’s favor,

stating:

                   “THE COURT: Okay.

                   It’s out. It’s out. Subject to the jury asking for a

             definition of delivery.”

      Even though the trial court had just ruled, the prosecutor interjected:

                   “PROSECUTOR: But, Judge, if I can just say this?

                   The committee notes say it need not, which to me

             is not – my understanding of that is that it is not

             necessary if it’s not being asked for. I’m asking for it

             for a couple of reasons.

                   First, I think the term deliver can be subject – I

             think it’s a little confusing, the term deliver, where this

             just simplifies it. It just means a transfer of possession.

                   Additionally, Paragraph 3, the State is asking for

             it because it is entirely relevant in this case because the

             [prerecorded $10 bill was] not recovered. What this

             tells the jury, we don’t need the [prerecorded $10 bill]


                                          16
No. 1-08-0194

             because a delivery takes place regardless of an exchange

             of consideration, regardless of any money being

             exchanged or recovered. And I think that is absolutely

             relevant in this case.

                    They can ask for this as a clarification, but there

             is – there has been – this entire trial has been replete.

             Every single witness was questioned about [this

             prerecorded $10 bill], making it as though it’s entirely

             necessary for the delivery to take place and that’s why

             we are asking for this instruction.”

      In response, the trial court reviewed the committee note, particularly the

section that provided the court with discretion about whether to give paragraph 3,

and the trial court held, with respect to paragraph 3, “[t]hat’s all that needs [sic]

be given.” To clarify, the prosecutor asked if she should “take out [paragraphs]

one and two and just do [paragraph] three” and the trial court agreed. Thus,

reversing its prior ruling, the trial court stated that paragraph 3 will be “given

over defendant’s objection.”

                               IV. Closing Argument


                                          17
No. 1-08-0194

      After the jury instruction conference, the State moved its exhibits into

evidence, and both the State and the defense rested. The parties then proceeded

to closing arguments.

      In her closing argument, defense counsel challenged the police

investigation, noting that the prerecorded $10 bill was not recovered and that the

police chose not to submit the drug evidence for fingerprint or DNA testing.

      Defense counsel discussed the missing $10 bill at length, stating:

                   “You don’t have any [prerecorded] money. You

            heard us talk extensively all day about [prerecorded]

            money. [Prerecorded] money helps corroborate that they

            have the right individual in custody, the individual that

            supposedly was involved in that transaction.

      You do not have any [prerecorded] money recovered off [defendant], and

you have a lame hypothesis or excuse, I’m not sure what it is, of where that may

have gone, in that he gave money to someone in a car.

                   Now, that is preposterous. He gave money to

            someone in a car before that person ever gave any

            money. That doesn’t make any sense. He gave money


                                        18
No. 1-08-0194

           to someone in a car who easily could have been stopped

           by the Chicago Police Department.

                  This person wasn’t even stopped. You don’t

           know whether this person had [prerecorded] money on

           them.”

     In its rebuttal argument, the State responded:

                  “Counsel has talked to you about that. There are

           no [prerecorded funds] recovered in this case. You’re

           going to receive the law from the judge. What he’s

           going to tell you speaks directly to these [prerecorded

           funds].

                  For the offense of delivery to occur, you will

           receive an instruction that says a delivery may occur with

           or without the transfer or exchange of money, or with or

           without the transfer or exchange of other consideration.

                  You’re not going to get an instruction that says

           you can’t find this defendant guilty because there

           weren’t [prerecorded funds] recovered, or there wasn’t


                                       19
No. 1-08-0194

             money recovered. It’s not necessary.

                    Our law does not even require that the money be

             given or that money be taken or recovered. That’s not

             the law. It doesn’t matter. It doesn’t matter.”

      Following closing arguments and jury deliberations, the jury found

defendant guilty of delivery of a controlled substance, in violation of the Illinois

Controlled Substances Act (720 ILCS 570/401(d) (West 2006)).

                        V. Posttrial Motion and Sentencing

      On September 27, 2007, defendant filed a motion for acquittal

notwithstanding the verdict or, in the alternative, for a new trial. The motion

alleged general grounds such as lack of due process and failure to prove guilt

beyond a reasonable doubt. The one specific allegation was that the trial court

erred by giving a jury instruction requested by the State, over defense objection.

      On December 10, 2007, defendant filed an amended posttrial motion,

which added the allegation that “[t]he Court erred by allowing Chicago police

officers to testify to the content of their radio transmissions, thereby allowing the

jury to hear impermissible hearsay evidence, and the [S]tate to bolster their case.”

      The trial court denied defendant’s motion for a new trial. After arguments


                                         20
No. 1-08-0194

in aggravation and mitigation, the trial court sentenced defendant to 7 years in the

Illinois Department of Corrections with a credit of 395 days. The trial court

denied defendant’s posttrial motion. This appeal followed.

                                     ANALYSIS

      On appeal, defendant claims that the trial court erred: (1) by giving the

third paragraph of IPI Criminal 4th No. 17.05A, which specified that a drug

“delivery” did not require a transfer of money or consideration; (2) by allowing

police officers to testify, over the defense’s hearsay objection, about radio

messages received from other officers, who were also trial witnesses; (3) by

failing to ask potential jurors whether they understood and accepted the principles

listed in Illinois Supreme Court Rule 431(b) (Ill. S. Ct. R. 431(b) (eff. May 1,

2007)); and (4) by refusing to rule, until after defendant testified, on defendant’s

motion in limine concerning the admissibility of defendant’s prior convictions for

impeachment purposes. Defendant also claims that (5) prosecutorial misconduct

in the State’s rebuttal closing denied defendant a fair trial.

      For the following reasons, we affirm the trial court and find that a new trial

is not warranted.

                       I. Jury Instruction Defining “Delivery”


                                          21
No. 1-08-0194

      On appeal, defendant claims that the trial court erred by giving the third

paragraph of IPI Criminal 4th No. 17.05A, which specifies that a drug “delivery”

does not require a transfer of money or consideration.

      The User’s Guide to the Illinois Pattern Jury Instructions explains that

“[e]ach offense has at least two instructions: (1) a definitional instruction, and (2)

a corresponding issues instruction.” IPI Criminal 4th, User’s Guide, at VII. In

addition, the IPI Criminal 4th provides other types of instructions, such as those

that “define a particular word or term.” IPI Criminal 4th, User’s Guide, at VII. It

is this latter type of instruction, which defines a particular word or term, that is at

issue in the case at bar.

      The instruction at issue, IPI Criminal 4th No. 17.05A, provides a three-

paragraph definition of the word “deliver.” In the case at bar, the trial court gave

only the third paragraph of the three-paragraph instruction. Both the State and

the defense agree on appeal that the trial court was correct in not providing

paragraphs 1 and 2. However, the defense argues that the trial court erred in

providing even paragraph 3.

      IPI Criminal No. 4th No. 17.05A is already quoted above, in its entirety, in

the Background section of this opinion. As quoted earlier, the third paragraph


                                          22
No. 1-08-0194

states: “A delivery may occur with or without the transfer or exchange of money,

or with or without the transfer or exchange of other consideration.” IPI Criminal

4th No. 17.05A.

      Generally, a reviewing court will review jury instructions only for an abuse

of discretion. People v. Mohr, 228 Ill. 2d 53, 66 (2008). Although there must be

some evidence in the record to justify giving a particular instruction, the decision

whether or not to give it is within the sound discretion of the trial court. Mohr,

228 Ill. 2d at 65. The trial court has the discretion to decide whether the evidence

in the record raises a particular issue and whether an instruction on that issue

should be given. Mohr, 228 Ill. 2d at 65. “Although jury instructions are

generally reviewed for an abuse of discretion, our standard of review is de novo

when the question is whether the applicable law was accurately conveyed.” Barth

v. State Farm Fire & Casualty Co., 228 Ill. 2d 163, 170 (2008).

      The defense claims, first, that this instruction was inapplicable to the

evidence since, as the committee note states, “the delivery in question was an

actual physical transfer of possession, no definition of the term need be given to

the jury.” IPI Criminal 4th No. 17.05A, Committee Note, at 308. The defense

claims, second, that even if the committee note provided the trial court with the


                                         23
No. 1-08-0194

discretion to give paragraph 3, providing the paragraph minimized the State’s

burden of proof, by giving the jury the impression that the State did not have to

prove a purchase.

      The defense does not cite any case law to support its first argument that the

committee note prohibited the trial court from giving paragraph 3. Roiser v.

Cascade Mountain, Inc., 367 Ill. App. 3d 559, 568 (2006) (by failing to offer

supporting legal authority or “any reasoned argument,” plaintiffs waived

consideration of their argument); People v. Ward, 215 Ill. 2d 317, 332 (2005)

(“point raised in a brief but not supported by citation to relevant authority *** is

therefore forfeited”); In re Marriage of Bates, 212 Ill. 2d 489, 517 (2004) (“A

reviewing court is entitled to have issues clearly defined with relevant authority

cited.”); Ferguson v. Berger, 302 Ill. App. 3d 61, 78 (1998) (“it is not necessary

to decide this question since the defendant has waived the issue” by failing to

offer case citation or other support as Supreme Court Rule 341 requires).

      This is not surprising, since the defense’s argument misreads the note. The

note states that, in the case of an “actual physical transfer,” no definition “need be

given.” The American Heritage Dictionary states that, as a verb, the word “need”

means “[t]o be under the necessity of or the obligation to.” American Heritage


                                         24
No. 1-08-0194

Dictionary 835 (2d coll. ed. 1985) (hereinafter American Heritage). In its

detailed “Usage” section following the word “need,” the dictionary explains that

“‘you needn’t come’ means ‘you are under no obligation to come.’ ” (Emphasis

omitted.) American Heritage Dictionary 835 (2d coll. ed. 1985). Thus, the

negative form, which is used in the note, means that, while the trial court was

under “no obligation” to give the instruction, it was not prohibited either.

American Heritage Dictionary 835 (2d coll. ed.).

      If there was any doubt that the committee note provided the trial court with

the discretion to give paragraph 3, that doubt was erased by the note’s subsequent

comment that “[p]aragraph [3] may be given when the Court believes it would

help the jury understand the issues.” IPI Criminal 4th No. 17.05A, Committee

Note, at 308. Thus, the decision of whether to give paragraph 3 was left to the

sound discretion of the trial court, as are most decisions regarding whether to give

certain jury instructions. E.g., Mohr, 228 Ill. 2d at 65.

      The defense’s second argument misconstrues the law, and almost

underscores the need for the instruction. The defense argues that the issue for the

jury to resolve was whether a drug purchase took place, and thus the instruction

minimized the State’s burden of proof.


                                          25
No. 1-08-0194

      However, the State did not have to prove that a purchase took place. The

indictment accused defendant of “unlawfully and knowingly possess[ing] with

intent to deliver *** less than 1 gram of a substance” containing cocaine, “in

violation of Chapter 720, Act 570, Section 401(D).” To prove a charge of

possession of a controlled substance with intent to deliver, the State must prove

three elements: (1) the defendant’s knowledge of the presence of narcotics; (2)

the defendant’s immediate possession or control of the narcotics; and (3) the

defendant’s intent to deliver the narcotics. People v. Sanchez, 388 Ill. App. 3d

467, 473 (2009); People v. Rivas, 302 Ill. App. 3d 421, 429 (1998). Section 401

of the Illinois Controlled Substances Act provides that “it is unlawful for any

person knowingly to manufacture or deliver, or possess with intent to

manufacture or deliver, a controlled substance.” 720 ILCS 570/401 (West 2006).

In contrast to what the defense argues, the statute does not require a sale or

purchase as an element of the offense.

      The Act defines the words “deliver” and “delivery” as follows:

             “ ‘ Deliver’ or ‘delivery’ means the actual, constructive

             or attempted transfer of possession of a controlled

             substance, with or without consideration, whether or not


                                         26
No. 1-08-0194

             there is an agency relationship.” 720 ILCS 570/102(h)

             (West 2006).

The words “with or without consideration” in the above definition make clear that

a sale or purchase is not required for a “delivery.” 720 ILCS 570/102(h) (West

2006). Thus, the words of the Act that define both the offense and the word

“delivery” leave no doubt that a sale or purchase was not part of the State’s

burden of proof.

      The defense claims in its appellate brief that the purpose of paragraph 3 is

“to clarify that a delivery can occur between friends, as a gift, or in other non-

traditional transfers of contraband.” The defense makes this argument without

any case support or other authority. The State could have just as easily argued

that the purpose of this paragraph is to clarify that a delivery can occur -- with or

without recovery of the transferred consideration. The purpose of paragraph 3, of

course, is to track the language of the Act, which provides that a delivery occurs

upon “the actual, constructive or attempted transfer of possession of a controlled

substance, with or without consideration.” 720 ILCS 570/102(h) (West 2006).

Thus, the State is not required to prove a transfer of consideration in any case,

whether the delivery occurs between best friends or complete strangers.


                                         27
No. 1-08-0194

      For these reasons, we hold that the trial court was not prohibited from

giving paragraph 3 of the jury instruction, in a case of actual physical transfer,

and that the instruction’s accurate statement of the law did not minimize the

State’s burden of proof.4 Thus, we find that the trial court did not abuse its

discretion by giving paragraph 3.

                                II. Police Radio Messages

       On appeal, the defense claims that the trial court erred by allowing police

officers to testify, over the defense’s hearsay objection, about the contents of

radio messages received from other officers.

      The officers, who were the declarants of the radio messages, were all

witnesses at trial; they testified about the content of their own statements and

were subject to cross-examination about them. Thus, the defendant has not raised

on appeal any claims concerning his sixth amendment right to confront and cross-

examine the witnesses against him. U.S. Const., amend. VI; People v. Spicer, 379

Ill. App. 3d 441, 449 (2007) (discussing the differences between “[h]earsay

analysis and sixth amendment analysis”).


      4
          In his appellate reply brief, the defendant states that he “has never

challenged that this [paragraph 3] was an incorrect statement of law.”

                                            28
No. 1-08-0194

      Defendant’s claim on appeal concerns solely an alleged violation of the

rule against hearsay. Hearsay is a statement that is offered to prove the truth of

the matter asserted, made by the declarant at a time when he or she was not

testifying at trial. People v. Dunmore, 389 Ill. App. 3d 1095, 1106 (2009);

Spicer, 379 Ill. App. 3d at 449; Fed. R. Evid. 801(c). The rule against hearsay

generally prevents the admission of hearsay statements in evidence at trial.

Spicer, 379 Ill. App. 3d at 449. However, the rule has many exceptions. Spicer,

379 Ill. App. 3d at 449. In considering a hearsay objection, a court must decide,

first, whether the statement is, in fact, hearsay. Dunmore, 389 Ill. App. 3d at

1106. If the statement is hearsay, the court must decide, second, if it is still

admissible under one of the many exceptions. Spicer, 379 Ill. App. 3d at 449-50.



      To these two decisions by the trial court, an appellate court will apply an

abuse-of-discretion standard of review. The trial court has discretion in deciding

whether statements were, in fact, hearsay and, if they were, whether they were

still admissible under an exception to the hearsay rule. Dunmore, 389 Ill. App.

3d at 1106 (applying an abuse-of-discretion standard to a trial court’s ruling that a

statement was hearsay and that it did not qualify under an exception); Spicer, 379


                                          29
No. 1-08-0194

Ill. App. 3d at 450 (applying an abuse-of-discretion standard to a trial court’s

ruling that a hearsay statement was admissible as an exception). Hearsay rulings

by a trial court are similar to other evidentiary rulings, which are generally

reversed only for an abuse of discretion. Dunmore, 389 Ill. App. 3d at 1106. A

trial court’s decision is considered an abuse of discretion only when the decision

is arbitrary, fanciful or unreasonable, or where no reasonable person would take

the view adopted by the trial court. Dunmore, 389 Ill. App. 3d at 1105.

      Defendant’s objection is not to the admission of the information contained

in the radio messages, but to the recounting of the messages by the officers who

heard them. On appeal, defendant does not object to the testimony by police

officers concerning the content of the radio messages that they voiced, but rather

objects only to the corroborating testimony by the officers who heard the

messages.

       On appeal, defendant notes seven places in the trial testimony where

receiving officers testified about the content of radio message that they had heard.

The seven messages are summarized in the following chart. In the chart, Officer

Srisuth is identified as the “Buy Officer,” Officer Di Franco is identified as the

“Surveillance Officer,” and Detective Smith is identified as the “Enforcement


                                         30
No. 1-08-0194

Officer.”




                           Summary of Radio Messages:

      Testifying                     Timing of
      Witness        Declarant       Message      Substance of Radio Message

1.    Buy            Surveillance    Prior to     Description and location
      Officer        Offficer        controlled   of seller.
                                     buy.

2.    Enforcement Buy                After        Confirmation of controlled
                                                  buy;
      Officer        Officer         controlled   description and location of
                                     buy.         seller.

3.    Surveillance   Buy             After              Confirmation of
                                                        controlled buy.
      Officer        Officer         controlled
                                     buy.

4.    Enforcement    Surveillance    After              Confirmation of
                                                        controlled buy;
      Officer        Officer         controlled   observation of a subsequent
                                     buy.         transaction; location of seller.

5.    Enforcement    Surveillance    After              Confirmation that
                                                        correct
      Officer        Officer         detention.   individual detained.


                                      31
No. 1-08-0194

6.    Enforcement Buy                    After                 Confirmation that
                                                               correct
      Officer          Officer           detention       individual detained.

7.    Surveillance             Buy               After         Confirmation that
                                                               correct
      Officer          Officer           detention.      individual detained.

      For two of the seven statements listed above, defense counsel failed to

object at trial. The statements that occurred without objection were statements (3)

and (6), above. The Illinois Supreme Court has held that a “defendant must both

specifically object at trial and raise the specific issue again in a posttrial motion to

preserve any alleged error for review.” People v. Woods, 214 Ill. 2d 455, 470

(2005); People v. Piatkowski, 225 Ill. 2d 551, 564 (2007). When a defendant has

failed to preserve an error for review, we may still review for plain error.

Piatkowski, 225 Ill. 2d at 562-63; 134 Ill. S. Ct. R.. 615(a) (“Plain errors or

defects affecting substantial rights may be noticed although they were not brought

to the attention of the trial court”). Since the defendant did raise this issue in his

postrial motion, the plain-error doctrine applies only to statements (3) and (6), but

not to the other statements.

      “[T]he plain-error doctrine allows a reviewing court to consider

unpreserved error when (1) a clear or obvious error occurred and the evidence is


                                          32
No. 1-08-0194

so closely balanced that the error alone threaten[s] to tip the scales of justice

against the defendant, regardless of the seriousness of the error, or (2) a clear or

obvious error occurred and that error is so serious that it affected the fairness of

the defendant’s trial and challenged the integrity of the judicial process,

regardless of the closeness of the evidence.” Piatkowski, 225 Ill. 2d at 565;

Woods, 214 Ill. 2d at 471. However, before we reach the issue of plain error, we

must first determine whether any error occurred at all. People v. Walker, 392 Ill.

App. 3d 277, 294 (2009) (“[i]n a plain[-]error analysis, ‘the first step’ for a

reviewing court is to determine whether any error at all occurred”). Since we find,

for the reasons discussed below, that no error occurred, we do not need to

perform a plain-error analysis.

      In the case at bar, the trial court overruled defendant’s hearsay objections

without identifying the basis of its ruling. Thus the trial court did not specifically

find whether the testimony was hearsay or, if it was, what exception applied.

Since we may affirm a trial court’s ruling on any basis supported in the record, we

will examine first whether the testimony was, in fact, hearsay. People v. Dinelli,

217 Ill. 2d 387, 403 (2005) (“we may affirm the circuit court on any basis

supported by the record”).


                                          33
No. 1-08-0194

      A statement offered for some reason, other than for the truth of the matter

asserted, is generally admissible because it is not hearsay. Dunmore, 389 Ill. App.

3d at 1106. For example, if a statement is offered to prove its effect on the

listener’s state of mind, or to show why the listener subsequently acted as he or

she did, then the statement is not hearsay. Dunmore, 389 Ill. App. 3d at 1106.

Therefore, if a statement is offered, not for the truth of the matter asserted in its

contents, but to explain the actions or steps that a police officer subsequently took

during the course of an investigation, then the statement is not hearsay. People v.

Jura, 352 Ill. App. 3d 1080, 1086 (1st Dist. 2004); People v. Edgecombe, 317 Ill.

App. 3d 615, 627 (1st Dist. 2000); People v. Warlick, 302 Ill. App. 3d 595, 598-

99 (1st Dist. 1998).

      Defendant cites several successful hearsay challenges to police radio

messages, where this court held that the trial court had erred by admitting the

messages. For example, in Jura, the trial court erred by admitting testimony by

three officers, in a gun possession case, that a police radio broadcast had provided

the location and description of a person with a gun and that defendant’s location

and description matched it. Jura, 352 Ill. App. 3d at 1086-88, 1093-94 (we

reversed on grounds of both hearsay and ineffective assistance of counsel). In


                                          34
No. 1-08-0194

Edgecombe, the trial court erred in admitting an officer’s testimony about a radio

call that a vehicle’s occupants had fled after a vehicle stop; that the police

apprehended one occupant (who later became the defendant); and that the vehicle

matched the description of the getaway vehicle in an armed robbery.

Edgecombe, 317 Ill. App. 3d at 627 (we reversed and remanded on other

grounds). In Warlick, the trial court erred in admitting an officer’s testimony that

he had received a radio call about “a burglary in progress,” when the sole defense

at trial was that defendant had been seeking shelter, not to burglarize. Warlick,

302 Ill. App. 3d at 600-01 (however, we held that the error was harmless).

Compare with People v. Townsend, 275 Ill. App. 3d 200, 203, 206 (1st Dist.

1995) (a police radio dispatch about an “armed robbery in progress” was

admissible, where the issue at trial was whether defendant had committed the

robbery, not whether a robbery had occurred).

      However Jura, Edgecomb, and Warlick differ from the case at bar because,

in these cases, (1) the declarant did not testify; (2) the only evidence of the

contents of the message was the testimony of the receiving officer; and (3) the

testimony thus affected defendant’s sixth amendment right to confront the

witnesses against him. By contrast, in the case at bar, (1) the declarant did testify


                                          35
No. 1-08-0194

and was subject to cross-examination; (2) the events described in the radio

messages were received into evidence from the officers who had witnessed the

events firsthand; and (3) the sixth amendment is not at issue.

      Despite these differences, the cases cited by defendant are close enough in

substance to shed some light on our issue. In all three cases, we found that the

State was using the investigative procedure as a means to place substantive

information in front of the jury. Edgecombe, 317 Ill. App. 3d at 627 (“[t]he State

may not use the limited investigatory procedure exception to place into evidence

the substance of any out-of-court statement”); Jura, 352 Ill. App. 3d at 1088-89

(the hearsay was used as substantive evidence to prove “the very essence of the

dispute: whether the defendant was the man who possessed the gun”); Warlick,

302 Ill. App. 3d at 600-01 (“a serious issue in the case was whether a burglary in

fact was taking place” and the unidentified declarant in the radio call stated that a

“burglary [was] in progress”).

      By contrast, in the case at bar, the State was not using the investigative

procedure as a means to place substantive information in front of the jury. The

State used the declarants themselves as the means of placing in front of the jury

what they had personally done and observed. The purpose of having other


                                         36
No. 1-08-0194

officers recount what they heard over the radio was to explain why the receiving

officers then took the actions that they did. For example, the buy officer needed

to explain that it was information received from the surveillance officer that

prompted him to approach this individual at this location. The enforcement

officer needed to explain that it was the confirmation of a controlled buy from

both the buy and surveillance officers that led to his detention of the individual

described. The three officers and trial witnesses were acting in unison, almost

like the arms and legs of one organism, linked at its nerve center by the radio

calls. Their actions and reactions only make sense when viewed in relation to one

another. Thus, the radio calls had the nonhearsay purpose of establishing their

effect on the listener, rather than being admitted for the truth of the matter

asserted. The matters asserted were admitted for their truth through the

individuals who were showing what they had actually observed or how they acted

in the manner that they did.

      The case at bar is more factually similar to Rivas than the cases cited by

defendant. Rivas, 302 Ill. App. 3d at 430-31. The Rivas case, like the case at bar,

involved a controlled buy where defendant was subsequently charged with drug

delivery. Rivas, 302 Ill. App. 3d at 424, 427. The Rivas case, like the case at bar,


                                          37
No. 1-08-0194

concerned testimony by an enforcement officer about the contents of a radio call

from a surveillance officer, which led the enforcement officer to arrest the

defendant. Rivas, 302 Ill. App. 3d at 431. In Rivas, we held that the trial court

did not err by admitting the enforcement officer’s testimony that he made the

arrest after receiving a radio call from the surveillance officer that the suspect had

driven to a location, carried a package into an office, and was driving away.

Rivas, 302 Ill. App. 3d at 430-31. In Rivas, as in the case at bar, the surveillance

officer testified at trial, and the statement was needed to explain why the

enforcement officer subsequently acted to arrest the suspect. Rivas, 302 Ill. App.

3d at 427, 431. In Rivas, as in the case at bar, we found no error. Rivas, 302 Ill.

App. 3d at 431. See also Townsend, 275 Ill. App. 3d at 203, 206 (a police radio

dispatch about an “armed robbery in progress” was admissible to explain “the

reason and manner in which the police conducted their investigation”).

      For these reasons, we find that, under the circumstances of this case, the

statements were not hearsay, and the trial court did not abuse its discretion by

admitting them. Even if we found an abuse of discretion, any error was harmless,

for the reasons explained below, in section III (D) of this opinion.

                      III. Illinois Supreme Court Rule 431(b)


                                         38
No. 1-08-0194

      Defendant seeks a new trial, because the trial court failed to question

potential jurors about their understanding and acceptance of certain principles of

law, as required by the amended Illinois Supreme Court Rule 431(b). Ill. S. Ct.

R. 431(b) (eff. May 1, 2007) (2007 version).

      Although supreme court rules are not statutes, they have “ ‘the force of law,

and the presumption must be that they will be obeyed and enforced as written.’ ”

Robidoux v. Oliphant, 201 Ill. 2d 324, 332 (2002) (quoting Bright v. Dicke, 166

Ill. 2d 204, 210 (1995)). When we review issues concerning the interpretation of

a supreme court rule, we apply a de novo standard of review. People v. Reed, 376

Ill. App. 3d 121, 125 (2007).

                  A. History of Rule 431(b): The Four Questions

      The rule at issue, Illinois Supreme Court Rule 431(b), is a codification of

the Illinois Supreme Court’s holding in People v. Zehr, 103 Ill. 2d 472, 477

(1984). In Zehr, our supreme court held that a trial court erred during voir dire

when it refused the defense counsel’s request to ask potential jurors about four

fundamental principles of law. Zehr, 103 Ill. 2d at 476-78. In Zehr, our supreme

court held that it is “essential to the qualification of jurors in a criminal case ***

that they know” these four fundamental principles: (1) that defendant is


                                          39
No. 1-08-0194

presumed innocent; (2) that defendant was not required to produce any evidence

on his own; (3) that defendant must be proved guilty beyond a reasonable doubt;

and (4) that defendant’s failure to testify on his own behalf could not be held

against him. Zehr, 103 Ill. 2d at 477. These four principles are now commonly

known as the “Zehr principles.”

      To ensure compliance with its 1984 Zehr decision, our supreme court

amended Rule 431 twice, first in 1997 and then again 10 years later in 2007. In

1997, the supreme court amended Rule 431to provide that, if requested by

defendant, the trial court must ask potential jurors whether they understood and

accepted the Zehr principles. 177 Ill. S. Ct. R. 431, Committee Comments

(adopted Apr. 3, 1997). According to the accompanying committee notes, the

1997 amendment sought to “end the practice where the judge makes a broad

statement of the applicable law followed by a general question concerning the

juror’s willingness to follow the law.” 177 Ill. S. Ct. R. 431, Committee

Comments (adopted Apr. 3, 1997).

       The 1997 version of Supreme Court Rule 431(b) stated, in full:

                   “(b) If requested by the defendant, the court shall

             ask each potential juror, individually or in a group,


                                         40
No. 1-08-0194

             whether that juror understands and accepts the

             following principles: (1) that the defendant is presumed

             innocent of the charge(s) against him or her; (2) that

             before a defendant can be convicted the State must

             prove the defendant guilty beyond a reasonable doubt;

             (3) that the defendant is not required to offer any

             evidence on his or her own behalf; and (4) that the

             defendant’s failure to testify cannot be held against him

             or her; however, no inquiry of a prospective juror shall

             be made into the defendant’s failure to testify when the

             defendant objects.

                   The court’s method of inquiry shall provide each

             juror an opportunity to respond to specific questions

             concerning the principles set out in this section.”

             (Emphasis added.) 177 Ill. S. Ct. R. 431(b) (eff. May 1,

             1997).

This court held that the 1997 version of Rule 431(b), as quoted above, did not

require the trial court to ask about the Zehr principles, unless defense counsel


                                         41
No. 1-08-0194

asked the trial court to do so. People v. Gilbert, 379 Ill. App. 3d 106, 109-10

(2008) (citing People v. Williams, 368 Ill. App. 3d 616, 623 (2006), and People v.

Foreman, 361 Ill. App. 3d 136, 146 (2005)); People v. Martinez, 386 Ill. App. 3d

153, 160-61 (2008).

      In 2007, our supreme court amended the rule again. The 2007 amendment

deleted the first five words: “If requested by the defendant.” Ill. S. Ct. R. 431 (b)

(eff. May 1, 2007). This deletion had the effect of requiring the trial court to ask

about the four Zehr principles, whether or not the defendant had made the

request.     The 2007 version of Rule 431(b), which is still in effect, states:

             “(b) The court shall ask each potential juror, individually or in

      a group, whether that juror understands and accepts the following

      principles: (1) that the defendant is presumed innocent of the

      charge(s) against him or her; (2) that before a defendant can be

      convicted the State must prove the defendant guilty beyond a

      reasonable doubt; (3) that the defendant is not required to offer any

      evidence on his or her own behalf; and (4) that the defendant’s failure

      to testify cannot be held against him or her; however, no inquiry of a

      prospective juror shall be made into the defendant’s failure to testify


                                         42
No. 1-08-0194

      when the defendant objects.

             The court’s method of inquiry shall provide each juror an

      opportunity to respond to specific questions concerning the principles

      set out in this section.” Ill. S. Ct. R. 431(b) (eff. May 1, 2007).

                          B. The Trial Court’s Error

      There is no question that, in the case at bar, the trial court erred. The 2007

version applied to the case at bar, and the trial court failed to implement the

changed version. Since defendant’s trial began on August 28, 2007, and since the

2007 version of Rule 431(b) took effect several months earlier on May 1, 2007,

the 2007 version applied to the case at bar. Although the new version applied,

the trial court failed to ask potential jurors during voir dire whether they

understood and accepted the Zehr principles, as the 2007 version required.

Thompson, 238 Ill. 2d at 607 (“The trial court must ask each potential juror

whether he or she understands and accepts each of the principles in the rule.”).

      There is no dispute between the parties that the trial court erred when it

failed to question the potential jurors about the four Zehr principles listed in Rule

431(b). The dispute between the parties is whether the evidence was so closely

balanced that this error alone threatened to tip the scales of justice against


                                          43
No. 1-08-0194

defendant. Thompson, 238 Ill. 2d at 613.

      Defendant had originally argued that the error was so fundamental to the

integrity of the justice system that it required automatic reversal. However, since

the filing of the original briefs, our supreme court held in Thompson that

automatic reversal is not required. Thompson, 238 Ill. 2d at 616 (“We will not

impose automatic reversal for every violation of Rule 431(b) ***”). After we

vacated our original Hammonds decision and permitted supplemental briefing,

defendant abandoned this argument, as Thompson requires.

                               C. Plain-Error Doctrine

      Since defendant did not object at trial or raise this issue in his posttrial

motion, we review the issue under the plain-error doctrine. Thompson, 238 Ill. 2d

at 611-12 (applying plain-error review where defendant failed to object at trial to

a Supreme Court Rule 431(b) error).

      As noted above, the Illinois Supreme Court has held that a “defendant must

both specifically object at trial and raise the specific issue again in a posttrial

motion to preserve any alleged error for review.” Woods, 214 Ill. 2d at 470;

Piatkowski, 225 Ill. 2d at 564. When a defendant has failed to preserve an error

for review, we may still review for plain error. Piatkowski, 225 Ill. 2d at 562-63;


                                          44
No. 1-08-0194

Ill. Sup. Ct. R. 615(a) (“Plain errors or defects affecting substantial rights may be

noticed although they were not brought to the attention of the trial court”). In the

case at bar, defendant did not object at trial or raise this issue in his posttrial

motion.5 Defendant’s appellate brief conceded that “defense counsel did not

object to the defendant’s failure to comply with Rule 431(b).”

      However, defendant claims that he did not waive the issue for appeal,

because: (1) requiring defense counsel to object would negate the effect of the

2007 amendment, which obligated the trial court to ask the four questions sua

sponte; and (2) the waiver rules are relaxed when the objection is directed to the

trial judge’s conduct. Thompson, 238 Ill. 2d at 612 (forfeiture rule may be

relaxed in extraordinary circumstances where objection is directed to trial judge’s


      5
          In his posttrial motion, defendant raised boilerplate claims such as a denial

of due process and equal protection, and the State’s failure to prove guilt beyond a

reasonable doubt. The claims specific to defendant’s case were that the trial court

“erred in giving instructions on behalf of the State over the Defendant’s objection”

and “erred by allowing Chicago Police Officers to testify to the content of their

radio transmissions, thereby allowing the jury to hear impermissible hearsay

evidence.”

                                           45
No. 1-08-0194

conduct).

      In Thompson, our supreme court was presented with the second argument

and rejected it, but it was not presented with defendant’s first argument.

Thomspon, 238 Ill. 2d at 612. Both arguments are unpersuasive on the facts of

this case.

      First, requiring defense counsel to object to preserve the error for appeal

would not negate the mandatory nature of the 2007 amendment. Trial judges are

presumed to follow the law, and we assume that the mandatory nature of the 2007

amendment will be followed. In addition, we apply the plain-error doctrine to

other situations where actions are mandatory, and we have not been presented

with a reason to carve out an exception for this issue alone. E.g., People v. Lewis,

234 Ill. 2d 32, 39-42 (2009) (absent “exceptional circumstances,” the plain-error

doctrine will be applied even though the trial court failed to follow a statutorily

mandated procedure).

      Second, as our supreme court has already observed in Thompson, there was

no reason to believe that an objection would have fallen on unreceptive ears.

Thompson, 238 Ill. 2d at 612. Quite the contrary is true, considering that the

questions were mandatory. Thompson, 238 Ill. 2d at 612. Defendant’s failure to


                                         46
No. 1-08-0194

object at trial robbed the trial court of the opportunity to correct the error, and

defendant’s failure to object in a posttrial motion deprived a reviewing court of

any factual findings which the trial court might have made concerning the

credibility of the witnesses and their contribution to the weight of the evidence

against defendant and, thus, the possible effect of the error. People v. Davis, 378

Ill. App. 3d 1, 10-11 (2007). As a result, this court will review for plain error

only. Thompson, 238 Ill. 2d at 612.

      As noted above, “the plain-error doctrine allows a reviewing court to

consider unpreserved error when (1) a clear or obvious error occurred and the

evidence is so closely balanced that the error alone threaten[s] to tip the scales of

justice against the defendant, regardless of the seriousness of the error, or (2) a

clear or obvious error occurred and that error is so serious that it affected the

fairness of the defendant’s trial and challenged the integrity of the judicial

process, regardless of the closeness of the evidence.” Piatkowski, 225 Ill. 2d at

565; Woods, 214 Ill. 2d at 471. With a plain-error analysis, “it is the defendant

who bears the burden of persuasion with respect to prejudice.” Woods, 214 Ill. 2d

at 471. As noted above, defendant now argues only with respect to the first

prong.


                                          47
No. 1-08-0194

                              D. Not Closely Balanced

      We find that the evidence in the case at bar was not closely balanced.

      In the case at bar, the jury found defendant guilty of the delivery of a

controlled substance. The evidence supporting the conviction was overwhelming.

An undercover police officer testified that he purchased crack cocaine from

defendant. A surveillance officer witnessed the undercover purchase, as well as

two more additional transactions in the same location, where defendant

exchanged small items for cash. A forensic chemist confirmed that the item

purchased during the undercover buy was cocaine. No witnesses testified for the

defense. Although the prerecorded $10 bill used in the undercover purchase was

not recovered from defendant, the surveillance officer testified that he observed

defendant pull out an unknown amount of money from a wad of bills and hand it

to a subsequent purchaser, when defendant was apparently making change.

      In his argument for finding the evidence closely balanced, defendant stated

in his appellate brief that “[t]he evidence in this case turned on the credibility of

the officers, and was thus close.” Defendant cited in support: People v. Evans,

369 Ill. App. 3d 366 (2006), and People v. Wilson, 199 Ill. App. 3d 792 (1990).

In both cases, the appellate court found the evidence closely balanced, where the


                                          48
No. 1-08-0194

conviction had forced the jurors to pick one competing witness over another. In

Evans, the appellate court found that “the verdict was based primarily upon a

credibility determination of the competing theories testified to by the parties’

respective experts.” Evans, 369 Ill. App. 3d at 376. In Wilson, the court found

that the verdict “rested on the jury’s determination of the relative credibility of the

victim” and a witness who had “testified that the victim had a motive to lie about

the assault.” Wilson, 199 Ill. App. 3d at 795. By contrast, in the case at bar, no

competing witnesses testified at trial, and thus the jury was not asked to

determine “relative credibility.” Wilson, 199 Ill. App. 3d at 795. In the case at

bar, the jurors were asked merely to assess the testimony of two police officers,

who fully corroborated each other, and whose testimony was not called into

question by a competing witness, cross-examination or other evidence. The need

for this assessment did not make the evidence “closely balanced.” Evans, 369 Ill.

App. 3d at 376;. Wilson, 199 Ill. App. 3d at 795.

      For the reasons discussed above, we find that reversal is not required under

the plain-error doctrine. The error was not “so closely balanced that the error

alone threatened to tip the scales of justice against the defendant.” Piatkowski,

225 Ill. 2d at 565; Woods, 214 Ill. 2d at 471.


                                          49
No. 1-08-0194

                     IV. Refusal to Rule on Defendant’s Motion

       Fourth, defendant claims that the trial court erred by refusing to rule, until

after defendant testified, on defendant’s motion in limine concerning the

admissibility of his prior convictions for impeachment purposes. For the reasons

discussed below, we find that defendant failed to preserve his objection to the

trial court’s refusal to rule.

       Prior to trial, both the State and the defense filed motions concerning the

admission of defendant’s prior convictions if he testified. The trial court stated

that it “would reserve ruling on this matter until the defendant has testified.” On

appeal, defendant claims that, without knowing how the trial court would rule, he

decided not to testify.

       Defendant acknowledges on appeal that the Illinois Supreme Court already

addressed this same issue in People v. Patrick, 233 Ill. 2d 62 (2009), and that in

Patrick, our supreme court held that a nontestifying defendant does not have the

“right to appellate review of this issue.” Patrick, 233 Ill. 2d at 79. Our supreme

court clearly stated that “defendants must take the risk and present the testimony

for the issue to be reviewable.” Patrick, 233 Ill. 2d at 79. However, defendant’s

counsel asks us to find that our supreme court’s holding is “erroneous.”


                                          50
No. 1-08-0194

Obviously, defense counsel knows that a holding by our supreme court is binding

on this court. Presumably, the defense presents this argument in order to preserve

it. As the defense is well aware, we must reject this argument, until and if such

time that the supreme court rules differently.

                      V. State’s Rebuttal Closing Argument

      Fifth, defendant claims that prosecutorial misconduct during the State’s

rebuttal closing argument denied defendant a fair trial. For the reasons stated

below, we find that the prosecutor did not commit misconduct in the State’s

rebuttal closing argument by responding to remarks made during the defense

closing.

                               A. Plain-Error Review

      Defendant failed to object to this issue both at trial and in his posttrial

motion. At trial, defendant did not object once during either the State’s initial

closing argument or the State’s rebuttal closing argument. In defendant’s

posttrial motion, defendant objected both to the jury instruction defining a

delivery and to the admission of the police radio messages on hearsay grounds,

but he did not raise any objections to the State’s closing arguments.

      As we already discussed above, to preserve an alleged trial error for


                                         51
No. 1-08-0194
appellate review, a defendant must both: (1) specifically object at trial; and (2)

raise the specific issue again in a posttrial motion. Woods, 214 Ill. 2d at 470;

Piatkowski, 225 Ill. 2d at 564. However, even when a defendant fails to preserve

an error for review, an appellate court may still review for plain error. Piatkowski,

225 Ill. 2d at 562-63; Ill. S. Ct. R. 615(a). The plain-error doctrine permits an

appellate court to reverse on the basis of unpreserved error if either: (1) the error

was “clear or obvious” and the evidence at trial was so closely balanced that this

error could have tipped the scales against the defendant; or (2) the unpreserved

error was “so serious” that it challenged the integrity of the judicial process and

the fairness of defendant’s trial. Piatkowski, 225 Ill. 2d at 565; Woods, 214 Ill.

2d at 471. Before a reviewing court analyzes the two prongs of the plain-error

doctrine, its first step is to determine whether any error occurred at all. Walker,

392 Ill. App. 3d at 294. For the reasons discussed below, we find that no error

occurred.



                               B. Standard of Review

      It is not clear whether the appropriate standard of review for this issue is de

novo or abuse of discretion. This court has previously made this same


                                         52
No. 1-08-0194
observation in both People v. Phillips, 392 Ill. App. 3d 243, 274-75 (2009), and

People v. Johnson, 385 Ill. App. 3d 585, 603 (2008). The Second District agreed

with our observation that the standard of review for closing remarks is an

unsettled issue. People v. Robinson, 391 Ill. App. 3d 822, 839-40 (2009).

      The confusion stems from an apparent conflict between two supreme court

cases: People v.Wheeler, 226 Ill. 2d 92, 121 (2007), and People v. Blue, 189 Ill.

2d 99, 128, 132 (2000). In Wheeler, our supreme court held: “Whether

statements made by a prosecutor at closing argument were so egregious that they

warrant a new trial is a legal issue this court reviews de novo.” Wheeler, 226 Ill.

2d at 121. However, the supreme court in Wheeler cited with approval Blue, in

which the supreme court had previously applied an abuse-of-discretion standard.

Wheeler, 226 Ill. 2d at 121. In Blue and numerous other cases, our supreme court

had held that the substance and style of closing argument is within the trial

court’s discretion, and that the trial court’s decision will not be reversed absent an

abuse of discretion. Blue, 189 Ill. 2d at 128, 132 (“we conclude that the trial

court abused its discretion” by permitting certain prosecutorial remarks in

closing); People v. Caffey, 205 Ill. 2d 52, 128 (2001); People v. Emerson, 189 Ill.

2d 436, 488 (2000); People v. Williams, 192 Ill. 2d 548, 583 (2000); People v.


                                         53
No. 1-08-0194
Armstrong, 183 Ill. 2d 130, 145 (1998); People v. Byron, 164 Ill. 2d 279, 295

(1995). Our supreme court had reasoned: “Because the trial court is in a better

position than a reviewing court to determine the prejudicial effect of any remarks,

the scope of closing argument is within the trial court’s discretion.” People v.

Hudson, 157 Ill. 2d 401, 441 (1993). Following Blue and other supreme court

cases like it, this court had consistently applied an abuse-of-discretion standard.

People v. Tolliver, 347 Ill. App. 3d 203, 224 (2004); People v. Abadia, 328 Ill.

App. 3d 669, 678 (2001).

      Since Wheeler, appellate courts have been divided regarding the

appropriate standard of review. The second and third divisions of the First

District have applied an abuse-of-discretion standard, while the Third and Fourth

Districts and the fifth division of the First District have applied a de novo

standard of review. Compare People v. Love, 377 Ill. App. 3d 306, 313 (1st Dist.

2d Div. 2007) (Wolfson, J.), and People v. Averett, 381 Ill. App. 3d 1001, 1007

(1st Dist. 3d Div. 2008) (Quinn, P.J.), with People v. McCoy, 378 Ill. App. 3d

954, 964 (3d Dist. 2008), People v. Palmer, 382 Ill. App. 3d 1151, 1160 (4th Dist

2008), People v. Ramos, 396 Ill. App. 3d 869, 874 (1st Dist. 5th Div. 2009)

(Toomin, P. J.); People v. Vargas, No. 1-08-0383, slip op. at 11 (May 6, 2011)


                                         54
No. 1-08-0194
(Epstein, J.).

       However, we do not need to resolve the issue of the appropriate standard of

review at this time, because our holding in this case would be the same under

either standard. This is the same approach that we took in both Phillips and

Johnson, and the same approach taken by the Second District in its Robinson

opinion. Phillips, 392 Ill. App. 3d at 275; Johnson, 385 Ill. App. 3d at 603;

Robinson, 391 Ill. App. 3d at 840 (“In any event, like the Johnson court, we leave

the resolution of this issue to another day, as our conclusion would be the same

applying either standard.”).

                               C. Substantial Prejudice

       A State’s closing will lead to reversal only if the prosecutor’s remarks

created “substantial prejudice.” Wheeler, 226 Ill. 2d at 123; People v. Johnson,

208 Ill. 2d 53, 64 (2003); People v. Easley, 148 Ill. 2d 281, 332 (1992) (“The

remarks by the prosecutor, while improper, do not amount to substantial

prejudice.”). Substantial prejudice occurs “if the improper remarks constituted a

material factor in a defendant’s conviction.” Wheeler, 226 Ill. 2d at 123.

       When reviewing claims of prosecutorial misconduct in closing argument, a

reviewing court will consider the entire closing arguments of both the prosecutor


                                         55
No. 1-08-0194
and the defense attorney, in order to place the remarks in context. Wheeler, 226

Ill. 2d at 122; Johnson, 208 Ill. 2d at 113; People v. Tolliver, 347 Ill. App. 3d 203,

224 (2004). A prosecutor has wide latitude during closing argument. Wheeler,

226 Ill. 2d at 123; Blue, 189 Ill. 2d at 127. “In closing, the prosecutor may

comment on the evidence and any fair, reasonable inferences it yields ***.”

People v. Nicholas, 218 Ill. 2d 104, 121 (2005).

       “Statements will not be held improper if they were provoked or invited by

the defense counsel’s argument.” People v. Glasper, 234 Ill. 2d 173, 204 (2009).

For example, in Glasper, defendant argued that the prosecutor had “shifted the

burden of proof to defendant” when, in response to defendant’s claim of a

coerced confession, the prosecutor had stated in rebuttal closing: “ ‘Where’s the

evidence of that?’ ” Glasper, 234 Ill. 2d at 212. Our supreme court held that the

comment “did not shift the burden of proof to defendant,” but that it merely

“pointed out that no evidence existed in this case to support defendant’s theory”

and that it was “invited by defense counsel’s argument.” Glasper, 234 Ill. 2d at

212.

       Similarly, in the case at bar, we find, for the reasons discussed below, that

the prosecutor’s comments in the rebuttal closing did not shift the burden of proof


                                         56
No. 1-08-0194
and were invited by the defense counsel’s argument. Although we have reviewed

the closing arguments in their entirety, we provide in this opinion only the

remarks made by defense counsel to which the prosecutor responded, as well as

the remarks by the prosecutor which defendant claims on appeal were

objectionable.

                                D. Contested Remarks

      On appeal, defendant complains about three sets of remarks made by the

prosecutor during the State’s rebuttal closing, claiming that: (1) one set shifted

the burden of proof to defendant by implying that he should have requested

scientific testing: (2) a second set minimized the State’s burden of proof; and (3)

a third set bolstered the credibility of the police witnesses by invoking their

authority as police officers.

                                    1. Scientific Testing

      In closing argument, defense counsel discussed, at length, the lack of DNA

and fingerprint testing, stating:

                    “The Chicago Police Department chose *** not to

             request any fingerprint evidence in this case. They

             chose not to request DNA evidence in this case, and


                                             57
No. 1-08-0194
             they’re the ones who are in custody of the supposed

             evidence.

                   Don’t let the State try and shift that burden on us.

             We don’t have custody of that evidence. They have

             custody of that evidence. And three days later, the

             person in the crime lab has custody of the evidence and

             is handling it without gloves because no requests have

             been made.

                   You don’t have to accept that. You don’t have to

             say that’s okay. They didn’t do a good enough job as

             far as that’s concerned.

                   And it’s up to you to tell them that that is not

             acceptable.”

      On appeal, defendant challenges the following remarks which the

prosecutor made in response. The State confirmed that defendant did not have a

burden in this case, but noted that defense counsel had elicited testimony from the

State’s forensic expert that requests for DNA or fingerprint testing may be

submitted by the police, the State, or the defense. Specifically, the prosecutor


                                         58
No. 1-08-0194
stated:

                      “And you heard from ISP, the Illinois State Police

             Crime Lab, Miss Paula Bosco Szum. She as well,

             thousands of narcotics she’s personally been given to

             analyze and she specified to you in what situations DNA

             or fingerprints is [sic] requested of those thousands of

             times.

                      What she said matched exactly what the officer

             said. Counsel is correct. The defendant bears

             absolutely no burden in this case. But she asked the

             question of Miss Szum to describe those circumstances.

                      What was Ms. Szum’s answer? Sometimes, it’s

             from the police of those two or three times, the State or

             the Defense.”

      After defense counsel argued in its closing “[d]on’t let the State try and

shift that burden on us,” the State was almost forced to respond with a denial.

The State’s response included drawing the jury’s attention to testimony that the

defense had elicited on cross-examination. During direct examination, the State


                                          59
No. 1-08-0194
had asked its forensic expert if both the State and the defense could request DNA

or fingerprint testing. Instead of objecting to the question, the defense made the

strategic decision to explore the topic on cross-examination, eliciting that a

defense request had occurred only once during the career of that witness. On

appeal, the defendant cannot be heard to complain now about either an argument

that he invited or testimony that he elicited. Glasper, 234 Ill. 2d at 205

(“Defendant cannot complain that the State made reference to evidence in closing

which defendant helped elicit.”)

                                2. Burden of Proof

      Defense counsel ended her argument by discussing the State’s burden to

prove guilt beyond a reasonable doubt. The defense argued:

                   “Let’s talk about reasonable doubt. No

             [recorded] funds. That’s a reasonable doubt. No drugs

             recovered on [defendant]. That’s a reasonable doubt.

             No video equipment used in this case. That’s a

             reasonable doubt. No audio equipment used in this

             case. That’s a reasonable doubt.

                   The circumstances of how this identification was


                                         60
No. 1-08-0194
            constructed. That’s a reasonable doubt. No DNA

            evidence. That’s a reasonable doubt.”

      On appeal, defendant challenges the following remarks which the

prosecutor made in response::

                   “[The defense] bear[s] no burden and let me say to

            you, ladies and gentleman, this burden, it’s not an

            impossible burden.

                   It’s not something made up just for

            [defendant]. It is the same burden in every

            criminal case across the nation, our nation. People

            are convicted and tried everyday under the same

            burden. It’s not impossible. It’s not impossible.”

The above remarks were invited by defense’s remarks that the absence of any

possible technological tool (DNA testing, video recording, etc.) created a

reasonable doubt. The reference to convictions occurring “every day” was not a

reference that we condone; however, its impact was lessened by the State’s

immediately following comment that the State’s burden was just short of

“impossible.” Obviously, we on the appellate panel cannot know the tone with


                                        61
No. 1-08-0194
which this remark was delivered. We know only that it was neither objected to by

the defense counsel who heard it, nor cautioned by the trial judge who also heard

it. From the cold and silent transcript, we cannot find reversible error from these

words.

                               3. Police Credibility

      Concerning the police officers’ credibility, defense counsel argued in

closing:

                   “Let’s talk about the circumstances of the

             undercover police officer.

                   This person, as he described, he’s talking to for

             three to five seconds. Bam, that’s it, and you’re going

             to buy that they gave this detailed description of what

             this individual looked like?

                   You know how they know what [defendant] was

             wearing? [Defendant] was arrested. ***

                   Of course, [defendant] is going to get identified

             during this drive by identification because he’s the only

             individual that is standing there in the custody of two


                                          62
No. 1-08-0194
            Chicago police officers.”

Defense counsel accused the police officers of “a lazy job of doing their police

work.”

      In the State’s rebuttal closing, the prosecutor responded:

                   “We are not hiding anything from you, ladies and

            gentlemen. They want you to believe that these officers

            are, that they are just lazy and trying to pin cases on this

            defendant. But why? That’s what you need to ask

            yourself.

                   They basically want you to believe that these

            officers are here risking their careers individually and

            collectively. Why? For him? For less than a gram of

            cocaine? Does that make any sense to anyone? ”

      Without any evidence in the record of police fraud or misconduct, defense

counsel argued in her closing argument that the police misidentified or framed

her client in order to make an arrest. In rebuttal, the State responded: “Why?” In

light of the defense’s remarks, the State’s response was not inappropriate, and

thus no error occurred.


                                        63
No. 1-08-0194
      The remarks, quoted above, certainly did not rise to the level of plain error.

Even if the remarks constituted error, they were harmless, in light of the

overwhelming evidence against defendant, which was already discussed in

another subsection of this opinion.

                                   CONCLUSION

      For the foregoing reasons, we affirm defendant’s conviction. We find,

first, that the trial court did not abuse its discretion by giving the jury the third

paragraph of IPI Criminal 4th No. 17.05A, which clarified that a drug delivery

could occur without the transfer of money or other consideration. Second, the

trial court did not abuse its discretion by allowing police officers to testify about

radio messages received from other police officers, who were also trial witnesses.

Third, the trial court did err by failing to ask potential jurors whether they

understood and accepted the four legal principles listed in Illinois Supreme Court

Rule 431(b); however, the error did not rise to the level of plain error. Fourth,

defendant failed to preserve his objection to the trial court’s refusal to rule, until

after defendant testified, on his motion in limine concerning the admissibility of

his prior convictions for impeachment purposes. Fifth, the prosecutor did not

commit misconduct in the State’s rebuttal closing argument when she responded


                                          64
No. 1-08-0194
to remarks made during the defense closing.

      Affirmed.




                                      65